Title: To John Adams from George Fisher, 2 October 1824
From: Fisher, George
To: Adams, John


				
					Sir
					Port Gibson Mi. Oct. 2d 1824
				
				I have the honor to transmit to Your Excellency a Copy of a “Manifesto” with two accompanying Methods of Carrying it into effect, which I had the honor to Publish to the Good People of the United States of America for Your Excellencys most serious Consideration of the propriety of Your Excellency Supporting and propagating Such Measures, as will tend to promote the probable “Recognition” of the Independence” of Grece by the General Government at the insuing session of Congress, and thereby disseminating the Principles of Self Government among the Civilized Nations of the Earth for the mutual welfare and happiness of the human family, with all its concommittant blessings—As there is a Powerful Chain forging in the Political horizon of Europe, with which the Tyrants of Europe contemplate to fetter the Nations of the Earth it is Necessarry that Freemen Should join hand and hearth to dissolve the links of this Powerfull Chain which bids a lasting Adieu to All Liberty!I have the honor to be Your Excelecy / Most Obt & most humbe. Servt
				
					George Fisheralias Giorgio Grecus.
				
				
			